Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a  non-Final Office Action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al (WO.2017/036816); hereinafter Brunner et al.
	Brunner et al teach a process for electrolytic deposition off metal layers including uniform coating thickness. The plating bath is useful for filling recessed structures and buildup of pillar bump structures. (Cf. abstract) Additionally Brunner et al teach treating a printed circuit board (PCB) and through-holes with an electrolytic copper metallization reverse-current process. Then the printed circuit board is electrolytically metallized with copper using a pulse reverse current process. 
It would have been obvious to provide a method of creating an electrically conductive via in a substrate having a first side and a second side including creating a channel through the substrate and using electrolytic plating to deposit a metal on the substrate from a conductor, a first region about the channel on the first side of the substrate then along the wall of the channel and to a second region about the second side of the substrate. As applied to Claims 2 and 3 inasmuch as Bruner et al teach plating copper onto inter alia printed circuit board (PCB) having recessed structures such as trenches, blind micro-vias, and through glass vias It would have been obvious for one in this art to provide that the electroplated conductor was deposited before the creation of the trenches, blind micro-vias, and through glass vias since a POSITA would not have been not concerned with the order of electroplating a PCB i. e whether the whether the channels were created after the copper electroplating or whether the channels were created subsequent to the copper electroplating.  The limitations recited in Claims 2 and 3 therefore are held to have been obvious in view of Brunner et al. As further applied to Claims 4 and 5 Brunner et al teach alia printed circuit board (PCBs) having recessed structures such as trenches, blind micro-vias, and through glass vias .  It would have been obvious to provide alia printed circuit board (PCBs) having recessed structures such as trenches/channels, blind micro-vias/channels, and through glass vias/channels  Chaim 4 and 5 are held to have been obvious in view of Brunner et al.  As further applied to Claim 6 Brunner et al teach inter alia damascene plating  Damascene plating conventionally uses inter alia resist plating in order to provide trenches/channels, blind micro-vias/channels, and through glass vias/channels (Cf. Col. 13). Even though Brunner do not explicitly teach placing a resist onto a portion of a substrate this is what Brunner et al do in order to create a conductive micro-via/s, trenches and through vias. Claim 6 is held to have been obvious in view of Brunner et al. As further applied to Claims 7 and 8 inasmuch as Brunner et al teach using damascene plating. This process uses a resist so that only portions of the substrate continue to plated. It is well-known to remove the metal not protected by the etching resist by etching. Whether the metal is plated in a “first region” or a second region” is held to have been within the ordinary knowledge of an artisan in this art inasmuch as Brunner et al teach manufacturing a printed circuit boards, trenches/channels, blind micro-vias/channels, and through glass vias/channels and thereby would have been able to provide a “first region’ and “a second region”. Etching of metal not protected by resist is old in this art. Claims 7 and 8 are held to have been obvious in view of Brunner et al.  As further applied to Claim 9 inasmuch as Brunner et al teach that the substrate onto which electrolyte plating can be deposited can be inter alia glass, semiconductor wafers, printed circuit boards (Cf. Col. 13) (all of which are dielectric materials) the limitations recited in said Claim 9 are held to have been obvious in view of Bruner et al. As further applied to Claims 10 and 11 inasmuch as Brunner et al teach plating metal, metal alloy or copper for the metal or conductor material the limitations recited in said Claims 10 and 11 are held to have been obvious in view of Brunner et al.  As further applied to Claim 12 although Brunner et al do not explicitly teach photolithographically or using abrasion means to provide a channel  into which metal/copper is to be electroplated nevertheless Brunner et al do teach creating the trenches, blind micro-vias an through glass vias are well known in this art, That is a POSITA would have been able to use the recited means in Claim 12 to create the trenches, blind micro-vias an through glass vias and therefore the limitations recited in said Claim 12 are held to have been obvious in view of Brunner et al. As further applied to Claims 13 and 14 although Brunner et al do not explicitly teach using any of the etching resist methods recited in Claims 13 and 14 nevertheless a POSITA would have been able to use any of these recited resist processes because they are conventional/old in this art. The limitations recited in said Claims 13 and 14 are held to have been obvious in view of Bruner et al. 
Claims 1-4 and 9-14 are further rejected under 35 U.S.C. 103 as being unpatentable over Reents et al (9,445,510 B2); hereinafter Reents et al.
Reents et al teach a galvanic process for filling through-holes of PCBs with copper. A narrow part at the center of a through-hole is formed by electroplating. And the through-hole is filled by electroplating. (Cf. abstract). Additionally Reents et al teach depositing copper onto a PCB and through-holes using a pulse reverse current process. Subsequently a pulse current reverse process is subsequently used to deposit copper onto the PCB and its through-holes It would have been obvious to provide a method of creating an electrically conductive via in a substrate having a first side and a second side including creating a channel through the substrate and using electrolytic plating to deposit a metal on the substrate from a conductor (Cf. Col. 3 & Figs. 1a, 1b)), a first region about the channel on the first side of the substrate then along the wall of the channel and to a second region about the second side of the substrate. As further applied to Claim 3 inasmuch as Reents et al teach depositing copper not only on the surface of the substrate but also in substrates’ through holes (Cf. Col. 5) the limitation recited in Claim 3 is held to have been obvious in view of Reents et al.  As further applied to claim 4 inasmuch Reents et al teach depositing copper not only in through-holes but also on the surface of a substrate and if desired the copper layer on the surface can be removed by an etching process using etching processes known in the printed circuit board production art (Cf. Col 5) the limitation recited in aid Claim 4 is held to have been obvious in view of Reents et al. As further applied to Claim 9 inasmuch as Reents et al teach filling through-holes with copper using a galvanic process wherein a narrow part of a through-hole is electroplated and the through-hole is filled with a subsequent electroplating step. With respect to the limitations recited in Claim 9 each of the materials recited in this claim is well known in this art and therefore a POSITA would have been able to use any of these materials, e.g. dielectric ceramic polymer or insulated for the substrate. Claim 9 therefore is held to have been obvious in view of Reents et al. As applied to Claims 10 and 11 inasmuch as Reents et al teach plating metal, metal alloy or copper for the metal or conductor material (Cf. Col. 4) the limitations recited in said Claims 10 and 11 are held to have been obvious in view of Reents et al.  As further applied to Claim 12 although Reents et al do not explicitly teach photolithographically or using abrasion means to provide a channel into which metal/copper is to be electroplated nevertheless Reents et al do teach forming circuit boards.  A POSITA would have been able to use the recited means in Claim 12 to create the trenches, blind micro-vias an through glass vias and therefore the limitations recited in said Claim 12 ae held to have been obvious in view of Reents et al. As further applied to Claims 13 and 14 although Reents et al do not explicitly teach using any of the etching resist methods recited in Claims 13 and 14 nevertheless a POSITA would have been able to use any of these recited resist processes because these processes are conventional/old in this art. The limitations recited in said Claims 13 and 14 are held to have been obvious in view of Reents et al.
Claims 1, 3. 4 and 9-14 are further rejected under 35 U.S.C. 103 as being unpatentable over Dahms et al (6,099,711); hereinafter Dahms et al.
Dahms et al teach a process for electrolytically depositing copper coatings by using pulsed currents or pulse voltage. (Cf. abstract).  Additionally Dahms et al teach using titanium anodes (4) to deposit copper onto workpieces/PCBs and regulating the current and voltage. In one embodiment the circuit boards are transported horizontally by means of a conveyor and anodes are arranged at a spacing relative to the circuit boards. Printed circuit boards already thinly plated with copper can be electrolytically coated with copper (Cf. Col 11).  By using a pulse current procedure depositing copper onto a circuit board the copper deposition improved from 55% to 75%. (Cf. Col. 12) It would have been obvious to provide a method of creating an electrically conductive via in a substrate having a first side and a second side including creating a channel through the substrate and using electrolytic plating to deposit a metal on the substrate from a conductor (Cf. Col. 13), a first region about the channel on the first side of the substrate then along the wall of the channel and to a second region about the second side of the substrate. As further applied to Claim 3 inasmuch as Dahms et al teach electroplating/depositing copper into “borings” and the circuit board surface (Cf. Col. 13) the limitation recited in Claim 3 is held to have been obvious in view of Dahms et al. As further applied to Claim 4 inasmuch as Dahms et al teach making PCBs having bores/through-holes (Cf. Col. 13) and depositing copper into the borings one normally will remove metal using etching or other means to remove conductor from channels/through-holes. A POSITA would understand this inasmuch this step is old in this art. Claim 4 is held to have been obvious in view of Dahms et al. As further applied to Claim 9 inasmuch as Dahms et al teach that the substrate onto which electrolyte plating can be deposited can be inter alia printed circuit boards (Cf. Col. 13) and circuits are made of dielectric materials the limitations recited in said Claim 9 are held to have been obvious in view of Dahms et al. As further applied to Claims 10 and 11 inasmuch as Dahms et al teach plating copper for the metal or conductor material the limitations recited in said Claims 10 and 11 are held to have been obvious in view of Dahms et al.  As further applied to Claim 12 although Dahms et al do not explicitly teach photolithographically or using abrasion means to provide a channel into which metal/copper is to be electroplated nevertheless Dahms et al do teach forming circuit boards.  A POSITA would have been able to use the recited means in Claim 12 to create the circuits of the PCBs by the methods recited in said Claim 12. The limitations recited in said Claim 12 ae held to have been obvious in view of Dahms et al. As further applied to Claims 13 and 14 although Brunner et al do not explicitly teach using any of the etching resist methods recited in Claims 13 and 14 nevertheless a POSITA would have been able to use any of these recited resist processes because they are conventional/old in this art. The limitations recited in said Claims 13 and 14 are held to have been obvious in view of Dahms et al.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, peter vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/CARL J ARBES/Primary Examiner, Art Unit 3729